DETAILED ACTION

1.	Claims 1-19 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments
3.	Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Applicant argues that the references Gupta and Tran do not disclose “the memory being configured to perform VMM layer by layer of the matrix devices,” as in claim 1. Examiner respectfully disagrees.
Tran in fig. 7 and [0069]-[0070] discloses VMM array for performing VMM between layer, i.e. layer by layer and further described in VMM array in [0076]-[0079]; thus Gupta in combination with Tran teach the claimed limitation as currently recited in the instant claim.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (hereafter Gupta)(US Pub. 2017/0228345) in view of Tran et al (hereafter Tran)(US Pub. 2020/0065660).
Gupta and Tran were cited in the previous office action dated 12/13/2021.

5.	As to claim 1, Gupta discloses a system (abstract) comprising: 
a memory array ([0004], array of elements) configured to be used for vector by matrix multiplication (VMM) ([0008], VMM circuits), the memory array comprising a matrix of devices ([0024]-[0029]), each device of the matrix of devices being configured to: 
receive a sequence of programming signals or pulses ([0003], programming signal generated);
 	receive a digital input signal representative of a vector of input bits ([0003]-[0008] input corresponding to a vector); 
generate an analog output signal ([0013]-[0014] output signal); 
a plurality of analog-to-digital converters (ADCs) electrically coupled to a corresponding device, each ADC of the plurality of ADCs configured to convert a corresponding analog output signal to a digital output signal based on a current level of the corresponding analog output signal ([0003]-[0006], output based on at least one current value; and fig 3 and [0049], parallel ADCs); and 
a plurality of registers electrically coupled to a corresponding ADC, each register of the plurality of registers configured to shift and store an output vector of bits of a corresponding digital output signal based on an order of the vector of input bits received by the corresponding device (fig. 3 and [0007], shift register array 362, connected to each ADC array, for formatting).

6.	Gupta does not disclose the memory array being configured to perform VMM layer by layer of the matrix devices; to program a weight of the corresponding device to cause the memory array to store a matrix of weights; and individually multiplying each input bit of the vector of input bits by the weight programmed on the corresponding device.
However, Tran discloses the memory array being configured to perform VMM layer by layer of the matrix devices (fig. 7 and [0069]-[0070] discloses VMM array for performing VMM between layer, i.e. layer by layer and further described in VMM array in [0076]-[0079]); to program a weight of the corresponding device to cause the memory array to store a matrix of weights; and individually multiplying each input bit of the vector of input bits by the weight programmed on the corresponding device (fig. 7 and [0069-[0070], memory array storing the weights used by the VMM array; [0065], multiplying input value by appropriate weight).

7.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Gupta, by incorporating VMM layer by layer and storing a matrix of weights and multiplying each input bit of the vector of input bits by the weight programmed on the corresponding device, as taught by Tran, for the benefit of an analog neuro memory system that can provide various layers of vector-by -matrix multiplication arrays of various sizes, along with supporting circuitry of the right size, such that the same hardware can be used in analog neural memory systems with different requirements (Tran, [0009]).

8.	As to claim 2, the combination of Gupta and Tran discloses wherein the memory array includes a flash memory array (Gupta, [0024], memristor array).

9.	As to claim 3, the combination of Gupta and Tran discloses wherein the memory array includes a memristor array (Gupta, [0024], memristor array).

10.	As to claim 4, the combination of Gupta and Tran discloses the memory array includes a three-dimensional memory matrix (Gupta, [0025] 3d stackability).

11.	As to claim 5, the combination of Gupta and Tran discloses each device comprises a transistor that includes one or more gates, a drain, and a source (Gupta, [0004], [0016], and [0024] transistor and Tran [0050]-[0052], source, drain, and gate).

12.	As to claim 6, the combination of Gupta and Tran discloses wherein the memory array comprises a three-dimensional matrix of devices and each gate in a three-dimensional row is electrically coupled to each other via an electrical plane (Gupta, [0025] 3d stackability).

13.	As to claim 7, the combination of Gupta and Tran discloses wherein the memory array comprises a two-dimensional matrix and each gate in a row are electrically coupled to each other (Tran, [0095], shared gates).  

14.	As to claim 8, the combination of Gupta and Tran discloses wherein the memory array comprises a three-dimensional matrix of devices and each gate in a three-dimensional column is electrically coupled to each other via an electrical plane (Tran, [0095]).

15.	As to claim 9, the combination of Gupta and Tran discloses wherein the memory array is configured to be used for VMM for a neural network (Gupta [0011]-[0012], [0060]).

16.	As to claim 10, the combination of Gupta and Tran discloses two adjacent columns of devices are configured to receive input bits of adjacent significance (Gupta, fig 1. and [0024], column select).

17.	As to claim 11, the combination of Gupta and Tran discloses a resolution of sampling decreases by a bit for each input bit of the vector input bits (Tran, [0158]).

18.	As to claim 12, the combination of Gupta and Tran discloses wherein a first input bit of the vectors of input bits received by the corresponding device is a most significant bit (Gupta, [0030]).

19.	As to claim 13, the combination of Gupta and Tran discloses a temperature effect of the system is compensated by using a mirror circuit (Tran [0071], summing current mirror).

20.	As to claim 14, the combination of Gupta and Tran discloses wherein a temperature effect of the system is compensated by using an ADC (Gupta, fig. 3).

21.	As to claim 15, the combination of Gupta and Tran discloses wherein the weights can be positive and negative (Tran, [0071], positive weight and negative weight).

22.	As to claim 16, the combination of Gupta and Tran discloses wherein the memory array includes an input buffer that is smaller than a width of the vector of input bits (Tran, [0120], buffer).


23.	As to claims 17 and 18, the combination of Gupta and Tran discloses wherein the memory array is configured to perform VMM for a first horizontal layer of devices and subsequently a second horizontal layer of devices and wherein the memory array is configured to perform VMM for a first vertical layer of devices and subsequently a second vertical layer of devices (Tran, fig. 13, and [0097], horizontally and vertically, bidirectional tuning).


24.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Tran and further in view of Tran et al (hereafter Tran II)(US Pub. 2020/0066345).

25.	As to claim 19, Gupta discloses a system (abstract) comprising: 
a memory array ([0004], array of elements) configured to be used for vector by matrix multiplication (VMM) ([0008], VMM circuits), the memory array comprising a matrix of devices ([0024]-[0029]), each device of the matrix of devices being configured to: 
receive a sequence of programming signals or pulses ([0003], programming signal generated);
 	receive a digital input signal representative of a vector of input bits ([0003]-[0008] input corresponding to a vector); 
generate an analog output signal ([0013]-[0014] output signal); 
a plurality of analog-to-digital converters (ADCs) electrically coupled to a corresponding device, each ADC of the plurality of ADCs configured to convert a corresponding analog output signal to a digital output signal based on a current level of the corresponding analog output signal ([0003]-[0006], output based on at least one current value; and fig 3 and [0049], parallel ADCs); and 
a plurality of registers electrically coupled to a corresponding ADC, each register of the plurality of registers configured to shift and store an output vector of bits of a corresponding digital output signal based on an order of the vector of input bits received by the corresponding device (fig. 3 and [0007], shift register array 362, connected to each ADC array, for formatting).

26.	Gupta does not disclose the memory array being configured to perform VMM layer by layer of the matrix devices; to program a weight of the corresponding device to cause the memory array to store a matrix of weights; and individually multiplying each input bit of the vector of input bits by the weight programmed on the corresponding device.
However, Tran discloses the memory array being configured to perform VMM layer by layer of the matrix devices (fig. 7 and [0069]-[0070] discloses VMM array for performing VMM between layer, i.e. layer by layer and further described in VMM array in [0076]-[0079]); to program a weight of the corresponding device to cause the memory array to store a matrix of weights; and individually multiplying each input bit of the vector of input bits by the weight programmed on the corresponding device (fig. 7 and [0069-[0070], memory array storing the weights used by the VMM array; [0065], multiplying input value by appropriate weight).

27.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Gupta, by incorporating VMM layer by layer and storing a matrix of weights and multiplying each input bit of the vector of input bits by the weight programmed on the corresponding device, as taught by Tran, for the benefit of an analog neuro memory system that can provide various layers of vector-by -matrix multiplication arrays of various sizes, along with supporting circuitry of the right size, such that the same hardware can be used in analog neural memory systems with different requirements (Tran, [0009]).

28.	The combination of Gupta and Tran does not disclose a mirror circuit electrically coupled to a device, the mirror circuit being configured to bias the device based on a temperature of the system. However, Tran II discloses a mirror circuit electrically coupled to a device, the mirror circuit being configured to bias the device based on a temperature of the system ([0071] and [0155] current mirror, [0010], and [0123]-[131], temperature compensation providing bias to the system).

29.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Gupta and Tran, with the mirror circuit and temperature biasing, as taught by Gupta II, for the benefit of making sure precision and accuracy is maintained in the operation of the memory cells, by providing temperature compensation and leakage compensation (Tran II [0002] and [0008]-[0009]). 


Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182